 8:17-cv-00265-JFB-CRZ Doc # 204 Filed: 06/15/21 Page 1 of 2 - Page ID # 4359




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

JANE DOE,

                       Plaintiff,                                   8:17CV265

        vs.
                                                                      ORDER
BOARD OF TRUSTEES OF THE
NEBRASKA STATE COLLEGES, a Political
Subdivision of the State of Nebraska;

                       Defendant.



       This matter is before the Court on the proposed juror questionnaire submitted by

defendants to the Court, the plaintiff’s objections thereto, Filing No. 196, and the plaintiff’s

proposed Court-led voir dire questions, Filing No. 198. The plaintiff objects to defendant’s

proposed Questions No. 9, 16, 17, 19, and 20 through 25.

       The Court agrees that those questions are either argumentative, confusing, or

misstate the evidence. Accordingly, the Court finds the plaintiff’s objections should be

sustained.    The Clerk of Court will be directed to include those of the defendant’s

remaining questions that are not duplicative of questions in the Court’s standard juror

questionnaire in the communication to prospective jurors.

       The plaintiff requests that the Court explore certain topics in its voir dire

examination.    The Court finds the topics (COVID, immigrants, actions against the

government, and race) are generally relevant to the issues herein and the Court will

pursue those topics in its questioning of prospective jurors at the time of trial. Accordingly,

       IT IS ORDERED that:

       1.      The plaintiff’s objections (Filing No. 196) are sustained.
 8:17-cv-00265-JFB-CRZ Doc # 204 Filed: 06/15/21 Page 2 of 2 - Page ID # 4360




      2.     The Clerk of Court is directed to add the defendant’s proposed questions 1-

8, 10-15, 18, and 26-27 to the juror questionnaire.

      3.     The plaintiff’s request to include certain topics in Court-led voir dire (Filing

No. 198) is granted.

      Dated this 15th day of June 2021.

                                                 BY THE COURT:

                                                 s/ Joseph F. Bataillon
                                                 Senior United States District Judge
